Title: To James Madison from Rufus King, 20 June 1802 (Abstract)
From: King, Rufus
To: Madison, James


20 June 1802, London. No. 70. Has received the duplicate of JM’s letter of 1 May; as soon as the original arrives, will take “immediate measures to complete the Convention by exchanging the Ratifications.” The commission under article 7 is proceeding satisfactorily; more than fifty cases have been decided since it recommenced its business, and once the exchange of ratifications is made, “their respective Sums may be computed and fixed.” The question of interest will be taken up once these computations are made. Since British claims for allegedly illegal captures amount to a “considerable sum” and “many of these Claims are destitute of any just foundation,” they will receive “early consideration and decision.” Cabot’s assistance will be a “material advantage” to American claimants and to the commissioners through his knowledge of the peculiarities of the American trade. Will inform the commissioners of the president’s wish to allow Cabot an annual salary of $1,500. As to the countervailing duties on American ships entering British ports, repeats that “I do not perceive that I can with propriety resume the subject, until Congress shall have come to some decision concerning it.” The British intention to suspend immediately the countervailing duty on tobacco depended on reciprocal repeal of discriminating duties in America; “but as soon as I perceived that such repeal had become doubtful … I thought it due to a candid course of Proceeding, to intimate my doubts upon this point to the British Minister; and in consequence thereof it was determined by the Treasury to postpone the suspension until more precise information of the views of Congress should be received.”
 

   
   RC (DNA: RG 59, DD, Great Britain, vol. 10); letterbook copy (NHi: Rufus King Papers, vol. 55). RC 3 pp.; in a clerk’s hand, signed by King. Docketed by Brent as received 14 Sept., but JM received a copy by 11 Sept. (see JM to Jefferson, 11 Sept. 1802). Printed in King, Life and Correspondence of Rufus King, 4:141–42.


